Citation Nr: 0210086	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  01-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for chronic right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to June 
1966, and from November 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issue presented was remanded by 
the Board in August 2001.  The veteran was scheduled for a 
Board hearing at the RO in December 2001, but he asked to be 
rescheduled.  He was rescheduled for a Board hearing in June 
2002, but he failed to appear.


FINDINGS OF FACT

1.  Entitlement to service connection for chronic right 
shoulder dislocation was denied by decision dated in April 
1991; a notice of disagreement was not filed to initiate an 
appeal from that determination.

2.  Evidence received subsequent to the April 1991 rating 
decision is not, either by itself or in connection with other 
evidence of record, so significant that it must be considered 
to fairly decide the merits of the veteran's underlying claim 
of entitlement to service connection for chronic right 
shoulder dislocation.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision which denied entitlement 
to service connection for chronic right shoulder dislocation 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic right shoulder dislocation.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001), 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that the VCAA specifically notes that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  
However, the new notice provisions of the VCAA do apply to 
attempts to reopen claims and VA must notify the claimant of 
any information or evidence not previously provided to VA 
that is necessary to substantiate the claim.  VA must also 
notify the claimant which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, No. 01-
997 (Vet. App. June 19, 2002).

After reviewing the claims folder, the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for application to reopen his claim for 
service connection for chronic right shoulder dislocation.  
The discussions in the rating decision, statement of the 
case, an August 1999 letter and a March 2000 letter have 
effectively informed the veteran of the information and types 
of evidence necessary to warrant entitlement to the benefit 
sought.  In the March 2000 letter to the veteran, the RO also 
asked the veteran to indicate if he was having trouble 
obtaining evidence and that the RO might be able to help him, 
but he did not report any problem in that regard.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Further, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, a VA examination report in December 
1977, VA medical records, and numerous private and state 
medical records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

New and Material Evidence

In an April 1991 rating decision, the veteran's claim for 
service connection for chronic right shoulder dislocation was 
denied on the basis that the evidence indicated that the 
veteran developed a right shoulder dislocation in 
approximately 1980 with no evidence of difficulty during 
active duty service or within a reasonable period after 
release from service.  A notice of disagreement was not filed 
to initiate an appeal, and the April 1991 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Evidence before the RO in the April 1991 rating decision 
included service medical records, including his discharge 
examination report, which did not note any complaints or 
clinical findings related to the right shoulder.  VA 
examination report in December 1977 did not reference any 
right shoulder complaints or right shoulder disorder.  A VA 
medical record in September 1990 did note that the veteran 
had a chronic dislocating right shoulder and referenced a 10-
year history of chronic dislocation of the right shoulder.  

Evidence received since the April 1991 rating decision 
includes VA and private medical records dated in the 1990's, 
some of which document right shoulder dislocation problems.  
VA medical records and radiographic records document right 
shoulder complaints and treatment and diagnosis.  The record 
also includes numerous private and state medical records from 
Arizona Department of Corrections, Maricopa Medical Center, 
Pacific Mobile Diagnostics, Quest Diagnostics, and National 
Health Laboratories Inc.  However, the fact that the veteran 
had problems with right shoulder dislocation was known at the 
time of the April 1991 rating decision.  Accordingly, to the 
extent that the newly received items of evidence document a 
right shoulder disability, they add nothing new to the record 
and are not new and material. 

The Board is unable to find that any of the newly received 
evidence is material in that nothing in such evidence 
suggests a link between the veteran's current right shoulder 
disability and his period of active duty service.  The Board 
does not that one item of evidence, a private medical report 
dated in March 1997, includes a reference to a 20 year 
history of easy dislocation of the right shoulder, this was 
clearly merely a reporting of history furnished to the 
examiner at that time and is not competent evidence of 
service incurrence.  This report is therefore not new and 
material for purposes of reopening the veteran's claim.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As such, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that there is no 
new and material evidence to reopen the veteran's claim. 


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

